DETAILED ACTION
Claims 21-40 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11042807 and claims 1-4, 7-11, and 13-20 of U.S. Patent No 10891550. Although the claims at issue are not identical, they are not patentably distinct from each other. 


I. U.S. Patent No. 11042807
Regarding claim 21, the claim is entirely anticipated by claim 1 of the ‘807 patent. The ‘807 patent refers to a “learning system” whereas the current claim refers to a “learning model”, one of ordinary skill in the art would understand that the scope of the model and the system are the same. Claim 1 of the ‘807 patent includes limitations in addition to the limitations of claim 21, therefore the claim is anticipated. 
Dependent claims 22-29 correspond to dependent claims 2-9 of the ‘807 patent, respectively, and are therefore also anticipated 
Regarding claim 30, the claim is entirely anticipated by claim 10 of the ‘807 patent. The ‘807 patent refers to a “learning system” whereas the current claim refers to a “learning model”, one of ordinary skill in the art would understand that the scope of the model and the system are the same. Claim 10 of the ‘807 patent includes limitations in addition to the limitations of claim 21, therefore the claim is anticipated. 
Dependent claims 31-38 correspond to claims 11-18 of the ‘807 patent, respectively, and are therefore also anticipated. 
Regarding claim 39, the claim is entirely anticipated by claim 19 of the ‘807 patent. The ‘807 patent refers to a “learning system” whereas the current claim refers to a “learning model”, one of ordinary skill in the art would understand that the scope of the model and the system are the same. Claim 10 of the ‘807 patent includes limitations in addition to the limitations of claim 21, therefore the claim is anticipated. 
Dependent claim 40 correspond to claims 11-18 of the ‘807 patent, respectively, and are therefore also anticipated. 

II. U.S. Patent No. 10891550. 
Regarding claim 21, the claim is entirely anticipated by claims 1 and 15 (independently, not in combination with each other)  of the ‘807 patent. The ‘807 patent refers to a “learning system” whereas the current claim refers to a “learning model”, one of ordinary skill in the art would understand that the scope of the model and the system are the same. Claims 1 and 15 of the ‘807 patent include limitations in addition to the limitations of claim 21, therefore the claim is anticipated. 
Dependent claims 22-24  correspond to dependent claims 2-4 and 16-18 of the ‘807 patent, respectively, and are therefore also anticipated. Dependent claims 26-29 correspond to claims 1 and 6-7 of the ‘807 patent, respectively, and are therefore also anticipated. 
Regarding claim 30, the claim is entirely anticipated by claims 8 and 20  (independently, not in combination with each other)  of the ‘807 patent. The ‘807 patent refers to a “learning system” whereas the current claim refers to a “learning model”, one of ordinary skill in the art would understand that the scope of the model and the system are the same. Claims 8 and 20 of the ‘807 patent include limitations in addition to the limitations of claim 30, therefore the claim is anticipated
Dependent claims 31-33 correspond to dependent claims 9-11 the ‘807 patent, respectively, and are therefore also anticipated. Dependent claims 36-38 correspond to claims 8 and 13-14 of the ‘807 patent, respectively, and are therefore also anticipated. Claim 36 is additionally anticipated by claim 20 of the ‘807 patent.




 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 30-33 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen (US 2020/0160032, provisional 62/745,961 filed 10/15/2018 provided herein). 
Regarding claim 21, Allen teaches:
A computer-implemented method for analyzing an image corresponding to a specimen, the method comprising: 
receiving a target image corresponding to a target specimen, the target specimen comprising a tissue sample of a patient; (Allen [0049-50] the system obtains an input image of a slide or a slide portion from a biological sample or specimen, any type of cell-containing or tissue-containing specimen can be used to produce or obtain the image. See also ‘961 support page 10 -30 ) 
applying a machine learning model to the target image to determine at least one characteristic of the target specimen and/or at least one characteristic of the target image, the machine learning model having been generated by processing a plurality of training images to identify a quality assessment and predict at least one characteristic, the training images comprising images of human tissue and/or images that are algorithmically generated; (Allen [0055] the system generates feature scores for the slide image, based on a chine learning system trained to identify the features. See also ‘961 support page 12 lines 17 through page 13 line 9) and 
outputting the at least one characteristic of the target specimen and/or the at least one characteristic of the target image.  (Allen [0069] output can be generated which can be indicative of the presence or absence of disease or disease type, representation of various parameters. See also ‘961 support paragraph bridging pages 20 and 21)

Regarding claim 22, Allen teaches:
The computer-implemented method of claim 21, further comprising:
 determining a prediction of a specimen type of the target specimen based on the at least one characteristic of the target specimen; (Allen [0057] the system can process one or more images to determine the cell type based on an array of feature scores. See also ‘961 support paragraph bridging pages 13 and 14)  and
 outputting the prediction of the specimen type of the target specimen.  (Allen [0069]  output can be generated which can be indicative of the presence or absence of disease or disease type. See also ‘961 support paragraph bridging pages 20 and 21)

Regarding claim 23, Allen teaches:
The computer-implemented method of claim 21, further comprising: 
determining a prediction of a specimen type of the target specimen based on the at least one characteristic of the target specimen; (Allen [0057] the system can process one or more images to determine the cell type based on an array of feature scores. See also ‘961 support paragraph bridging pages 13 and 14)
 determining whether a confidence value of the prediction exceeds a predetermined threshold; (Allen [0099] if and only if confidence values of the models are above a threshold classification is output. See also support ‘961 paragraph bridging pages 33-34) and
 in response to determining that the confidence value of the prediction does not exceed the predetermined threshold, outputting an alert indicating that the specimen type of the target specimen is not identifiable.  (Allen [0099] if and only if confidence values of the models are above a threshold classification is output, therefore if below no classification is output. See also support ‘961 paragraph bridging pages 33-34) 

Regarding claim 24, Allen teaches:
The computer-implemented method of claim 21, further comprising:
 determining a confidence value of a prediction of a specimen type of the target specimen based on the at least one characteristic of the target specimen; (Allen [0099] if and only if confidence values of the models are above a threshold classification is output, therefore if below no classification is output. See also support ‘961 paragraph bridging pages 33-34)  and 
outputting the confidence value.  (Allen [0069] output can be generated which can be indicative of the presence or absence of disease or disease type, representation of various parameters. See also ‘961 support paragraph bridging pages 20 and 21) 




A system for analyzing an image corresponding to a specimen, the system comprising: 
at least one memory storing instructions; (Allen [0106-107] computers and computer readable media. See Also ‘691 support paragraph at the top of page 37) and -5-Application No.: Not Yet Assigned 
Attorney Docket No.: 00233-0002-03000 at least one processor executing the instructions to perform operations comprising a process including: (Allen [0106-107] computers and computer readable media. See Also ‘691 support paragraph at the top of page 37)
receiving a target image corresponding to a target specimen, the target specimen comprising a tissue sample of a patient; (Allen [0049-50] the system obtains an input image of a slide or a slide portion from a biological sample or specimen, any type of cell-containing or tissue-containing specimen can be used to produce or obtain the image. See also ‘961 support page 10 -30 )
 applying a machine learning system to the target image to determine at least one characteristic of the target specimen and/or at least one characteristic of the target image, the machine learning system having been generated by processing a plurality of training images to identify a quality assessment and predict at least one characteristic, the training images comprising images of human tissue and/or images that are algorithmically generated; (Allen [0055] the system generates feature scores for the slide image, based on a chine learning system trained to identify the features. See also ‘961 support page 12 lines 17 through page 13 line 9) and
 outputting the at least one characteristic of the target specimen and/or the at least one characteristic of the target image.  (Allen [0069] output can be generated which can be indicative of the presence or absence of disease or disease type, representation of various parameters. See also ‘961 support paragraph bridging pages 20 and 21)

Regarding claim 31, Allen teaches:
The system of claim 30, further comprising:
 determining a prediction of a specimen type of the target specimen based on the at least one characteristic of the target specimen; (Allen [0057] the system can process one or more images to determine the cell type based on an array of feature scores. See also ‘961 support paragraph bridging pages 13 and 14)  and
 outputting the prediction of the specimen type of the target specimen.   (Allen [0069]  output can be generated which can be indicative of the presence or absence of disease or disease type. See also ‘961 support paragraph bridging pages 20 and 21)

Regarding claim 32, Allen teaches:
The system of claim 30, further comprising: 
determining a prediction of a specimen type of the target specimen based on the at least one characteristic of the target specimen;  (Allen [0057] the system can process one or more images to determine the cell type based on an array of feature scores. See also ‘961 support paragraph bridging pages 13 and 14)
determining whether a confidence value of the prediction exceeds a predetermined threshold; (Allen [0099] if and only if confidence values of the models are above a threshold classification is output. See also support ‘961 paragraph bridging pages 33-34) and -6-Application No.: Not Yet Assigned Attorney Docket No.: 00233-0002-03000 
(Allen [0099] if and only if confidence values of the models are above a threshold classification is output, therefore if below no classification is output. See also support ‘961 paragraph bridging pages 33-34)

Regarding claim 33, Allen teaches:
The system of claim 30, the operations further comprising: 
determining a confidence value of a prediction of a specimen type of the target specimen based on the at least one characteristic of the target specimen; (Allen [0099] if and only if confidence values of the models are above a threshold classification is output. See also support ‘961 paragraph bridging pages 33-34)  and 
outputting the confidence value.  (Allen [0069] output can be generated which can be indicative of the presence or absence of disease or disease type, representation of various parameters. See also ‘961 support paragraph bridging pages 20 and 21)

Regarding claim 39, Allen teaches:
A non-transitory computer-readable medium storing instructions that, when executed by processor, cause the processor to perform a method for analyzing an image corresponding to a specimen, the method comprising: (Allen [0106-107] computers and computer readable media. See Also ‘691 support paragraph at the top of page 37) 
receiving a target image corresponding to a target specimen, the target specimen comprising a tissue sample of a patient; (Allen [0049-50] the system obtains an input image of a slide or a slide portion from a biological sample or specimen, any type of cell-containing or tissue-containing specimen can be used to produce or obtain the image. See also ‘961 support page 10 -30 )
 applying a machine learning model to the target image to determine at least one characteristic of the target specimen and/or at least one characteristic of the target image, the machine learning model having been generated by processing a plurality of training images to identify a quality assessment and predict at least one characteristic, -8-Application No.: Not Yet Assigned Attorney Docket No.: 00233-0002-03000 the training images comprising images of human tissue and/or images that are algorithmically generated; (Allen [0055] the system generates feature scores for the slide image, based on a chine learning system trained to identify the features. See also ‘961 support page 12 lines 17 through page 13 line 9)  and
 outputting the at least one characteristic of the target specimen and/or the at least one characteristic of the target image. (Allen [0069] output can be generated which can be indicative of the presence or absence of disease or disease type, representation of various parameters. See also ‘961 support paragraph bridging pages 20 and 21)  

Regarding claim 40, Allen teaches:
The non-transitory computer-readable medium of claim 39, further comprising:
 determining a prediction of a specimen type of the target specimen based on the at least one characteristic of the target specimen; (Allen [0057] the system can process one or more images to determine the cell type based on an array of feature scores. See also ‘961 support paragraph bridging pages 13 and 14and
 (Allen [0069]  output can be generated which can be indicative of the presence or absence of disease or disease type. See also ‘961 support paragraph bridging pages 20 and 21)

Allowable Subject Matter
Claims 25-29 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the above double patenting rejections were overcome. 
Regarding claim 25, neither the closest known  prior art, nor any reasonable combination thereof, teaches: 
identifying a prior treatment associated with the patient; and 
determining the confidence value of the prediction of the specimen type based at least in part on the prior treatment associated with the patient.  

Regarding claim 26, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
in response to the quality assessment for the target image being less than the predetermined value, outputting a recommendation for increasing a quality of the target image.  
Claim 27 depends from claim 26 and is therefore also objected to as being dependent upon a rejected base claim. 


determining, using the target image and the machine learning model, whether the target specimen is post-treatment or pre-treatment.  

Regarding claim 29, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, using the target image and the machine learning model, whether the target specimen is post-treatment or pre-treatment;

Regarding claim 34, neither the closest known prior art nor any reasonable combination thereof, teaches: 
identifying a prior treatment associated with the patient; and 
determining the confidence value of the prediction of the specimen type based at least in part on the prior treatment associated with the patient.  

Regarding claim 35, neither the closest known prior art, nor any reasonable combination thereof teaches: 
in response to the quality assessment for the target image being less than the predetermined value, outputting a recommendation for increasing a quality of the target image. 
Claim 36 depends from claim 35 and is therefore also objected to as being dependent upon a rejected base claim. 


determining, using the target image and the machine learning system, whether the target specimen is post-treatment or pre-treatment.  

Regarding claim 38, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, using the target image and the machine learning system, whether the target specimen is post-treatment or pre-treatment;


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666